DETAILED ACTION
Notice
The prior action which is mailed on 1/4/2022 is being vacated/withdrawn and replaced with this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada [US 2019/0115950] in view of Mueck [US 2017/0188314].
As claim 1, Kakinada discloses a method for implementing in SAS comprising generating a neighborhood around a point [Fig 4 which includes SAS controller for generating neighborhood around protection zone based on the requirement of spectrum access system, See Par. 0009-0019]; determining whether there is at least one TDD radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 5a, Ref 558 discloses CBRS RAN detects a TDD UE entering its neighborhood by receiving authentication message, Par. 0019 discloses CBRS is TDD], determining that at least one radio TDD radio is in the neighborhood at the point, then determining an interference contribution at the point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the interference contribution, at the point, is from one of the at least two TDD radios; and wherein each interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the point. [Par. 0016, 0140, 0185 discloses a CBSD for measuring interference contributed to the system and reporting to SAS in the shared frequency in order to protection incumbent device from interference of GAA device, Par. 0011].  However, Kakinada fails to disclose what Mueck discloses generating a neighborhood around a point [Par. 0040-0047 and Fig 2 disclose SAS controller for generating neighborhood around protection zone based on the requirement of spectrum access system such as protection zones], determining an largest interference contribution at the point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the largest interference contribution, at the point, is from one of the at least two TDD radios [Par. [0091],  As the incumbent cell is located further from the interfering licensee user terminals than the measurement terminals, the measurement terminals may consistently report higher uplink interference estimates than actually experienced by incumbent receivers, Par [0092], Alternatively to utilizing uplink interference estimations based on uplink interference measurements obtained by the measurement terminals, uplink control circuit 318 may instead be configured to estimate the uplink interference, such as based on licensee user terminal locations (as indicated by reported incumbent signal power estimates, GPS, OTDOA, or other mobile terminal positioning mechanisms).  For example, uplink control circuit 318 may be able to perform an interference estimation simulation that considers the uplink transmit power allocated to each licensee user terminal and the location of each licensee user terminal (either absolute location or relative distance to the incumbent).  Accordingly, uplink control circuit 318 may be able to calculate an estimated interference contribution by each licensee user terminal based on the uplink transmit power and location, and calculate the cumulative interference to the uplink by aggregating the estimated interference contributions by each licensee user terminal.  Such may allow for power saving at licensee user terminals (due to the absence of uplink interference calculations) but may be prone to greater estimation errors depending on the accuracy of the estimation calculation employed by uplink control circuit 318; Par. [0096], Uplink control circuit 318 may utilize the incumbent cell distance characterization determined in 606 in order to perform uplink power control.  As shown in FIG. 5, certain licensee user terminals may be located close to the incumbent cell (which may have been selected as measurement terminals in 608) while other licensee user terminals may be located distant from the incumbent cell.  Licensee user terminals proximate to the incumbent cell may contribute far more interference to incumbent receivers than licensee user terminals distant from the incumbent cell, and uplink control circuit 318 may thus efficiently reduce uplink interference by either prohibiting the proximate licensee user terminals from using shared spectrum for uplink or by assigning the proximate licensee user terminals relatively low uplink transmit powers.] and wherein each largest interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the point [Par. 0096, Uplink control circuit 318 may utilize the incumbent cell distance characterization determined in 606 in order to perform uplink power control.  As shown in FIG. 5, certain licensee user terminals may be located close to the incumbent cell (which may have been selected as measurement terminals in 608) while other licensee user terminals may be located distant from the incumbent cell.  Licensee user terminals proximate to the incumbent cell may contribute far more interference to incumbent receivers than licensee user terminals distant from the incumbent cell, and uplink control circuit 318 may thus efficiently reduce uplink interference by either prohibiting the proximate licensee user terminals from using shared spectrum for uplink or by assigning the proximate licensee user terminals relatively low uplink transmit powers.]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting largest contributed interference as an interference contribution of the system in order to protect the nodes in the neighborhood at that point as disclosed by Mueck into the teaching of Kakinada.  The motivation would have been to prevent data loss.
As claim 2, Kakinada/Mueck discloses a neighborhood is circular [Fig 3B of Kakinada, Ref 314a is CBRS node for wireless broadcast a signal to create neighborhood around a point “circular” and Fig 1 of Mueck discloses zone is circular and Fig 3]. 
As claim 3, Mueck discloses determining a largest interference contribution for a TDD system having a TDD radio in the neighborhood comprises: determining an interference contribution of each TDD radio of the TDD system in the neighborhood Par [0092], Alternatively to utilizing uplink interference estimations based on uplink interference measurements obtained by the measurement terminals, uplink control circuit 318 may instead be configured to estimate the uplink interference, such as based on licensee user terminal locations (as indicated by reported incumbent signal power estimates, GPS, OTDOA, or other mobile terminal positioning mechanisms).  For example, uplink control circuit 318 may be able to perform an interference estimation simulation that considers the uplink transmit power allocated to each licensee user terminal and the location of each licensee user terminal (either absolute location or relative distance to the incumbent).  Accordingly, uplink control circuit 318 may be able to calculate an estimated interference contribution by each licensee user terminal based on the uplink transmit power and location, and calculate the cumulative interference to the uplink by aggregating the estimated interference contributions by each licensee user terminal.  Such may allow for power saving at licensee user terminals (due to the absence of uplink interference calculations) but may be prone to greater estimation errors depending on the accuracy of the estimation calculation employed by uplink control circuit 318]; and selecting a largest interference contribution of a TDD radio of the TDD system [Par. [0096], Uplink control circuit 318 may utilize the incumbent cell distance characterization determined in 606 in order to perform uplink power control.  As shown in FIG. 5, certain licensee user terminals may be located close to the incumbent cell (which may have been selected as measurement terminals in 608) while other licensee user terminals may be located distant from the incumbent cell.  Licensee user terminals proximate to the incumbent cell may contribute far more interference to incumbent receivers than licensee user terminals distant from the incumbent cell, and uplink control circuit 318 may thus efficiently reduce uplink interference by either prohibiting the proximate licensee user terminals from using shared spectrum for uplink or by assigning the proximate licensee user terminals relatively low uplink transmit powers.] and wherein each largest interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the point [Par. 0096, Uplink control circuit 318 may utilize the incumbent cell distance characterization determined in 606 in order to perform uplink power control.  As shown in FIG. 5, certain licensee user terminals may be located close to the incumbent cell (which may have been selected as measurement terminals in 608) while other licensee user terminals may be located distant from the incumbent cell.  Licensee user terminals proximate to the incumbent cell may contribute far more interference to incumbent receivers than licensee user terminals distant from the incumbent cell, and uplink control circuit 318 may thus efficiently reduce uplink interference by either prohibiting the proximate licensee user terminals from using shared spectrum for uplink or by assigning the proximate licensee user terminals relatively low uplink transmit powers.]. 
As claim 4, Mueck discloses determining that the interference is greater than the threshold level, then adjusting a transmit power of transmitting radios in the neighborhood [Par. 0112-0113 disclose if aggregated interference is greater than threshold than implementing power control such as increasing or decreasing].
As claim 5, Kakinada/Mueck discloses the point is a protection point in a protection region [Fig 3, PPA is protection area for Kakinada and Mueck discloses a protection zone, Par. 0041-0046]. 
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 19, Kakinada discloses the SAS controller is communicatively coupled to at least one radio [Fig 2, Ref 202, SAS1 couples to Ref 206, CBSD].
As claim 20, Kakinada discloses the SAS controller is communicatively coupled to at least one of an environmental sensing capability system [Fig 2, Ref 202 couples to Ref 207, ESC, an environmental sensing capability system], a central database [Ref 211, database], and at least one other SAS controller [Fig 2, Ref 202].
Allowable Subject Matter
Claims 6, 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As claims 6, 12 and 18, the prior arts fail to disclose determining an interference 
contribution in the frequency spectrum at the point of radios in the neighborhood that do not operate using TDD; and determining an aggregate interference in the frequency spectrum at the point by adding the interference contributions of each TDD system and the radios that do not operate using TDD. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414